Title: Abigail Adams to John Adams, 25 December 1780
From: Adams, Abigail
To: Adams, John


     
      My Dearest Friend
      
       December 25 1780
      
     
     How much is comprised in that short sentance? How fondly can I call you mine, bound by every tie, which consecrates the most inviolable Friendship, yet seperated by a cruel destiny, I feel the pangs of absence sometimes too sensibly for my own repose.
     There are times when the heart is peculiarly awake to tender impressions, when philosophy slumbers, or is overpowerd by sentiments more conformable to Nature. It is then that I feel myself alone in the wide world, without any one to tenderly care for me, or lend me an assisting hand through the difficulties that surround me, yet my cooler reason dissaproofs the repineing thought, and bids me bless the hand from whence my comforts flow.
     
      “Man active resolute and bold
      is fashioned in a different mould.”
     
     More independant by Nature, he can scarcly realize all those ties which bind our sex to his. Is it not natural to suppose that as our dependance is greater, our attachment is stronger?—I find in my own breast a sympathetic power always operating upon the near approach of Letters from my dear absent Friend. I cannot determine the exact distance when this secret charm begins to operate. The time is some­times longer and sometimes shorter, the Busy Sylphs are ever at my ear, no sooner does Morpheus close my Eyes, than “my whole Soul, unbounded flies to thee.” Am I superstitious enough for a good Catholick?
     A Mr. Ross arrived lately at Philadelphia and punctually deliverd your Letter’s. At the same time a vessel arrived from Holland, and brought me yours from Amsterdam of the 25 of Sepbr. which Mr. Lovell was kind enough to forward to me. I have written you largely since Davis arrived here, tho not in reply to Letters brought by him, for old Neptune alone had the handling of them. He was chased and foolishly threw over all his Letters into the sea, to my no small mortification. A Brig which came out with him arrived at Providence and brought me yours of Sepbr. 15th together with some from Mr. Thaxter.—The things you sent came safe to hand. Jones not yet arrived. I suppose he may have the much wanted trunk on Board, which you suppose came in the Alliance. You call upon me to write, by every opportunity. I do not omit any, yet my Letters many of them must take so circuitous a Route, that they must cost you much more than they are worth.
     This I hope will go direct to France by Col. Pallfry, if he does not sail before it reaches Philadelphia.—The Enemy have met with many disastrous events in Charlestown. As much as they Boast, they have more occasion to mourn. We have had several successes there which do honour to American Arms.
     If the people can strugle through the demands this year made upon them, and accomplish what they are striving after, the filling their Army for 3 years or the War, they will do great things towards a negotiation for peace.
     The present demand for supplies for the Army, the payment of our 3 and 6 months Men, together with our continential taxes, and govermental expences, oblige every person to look about them, to retrench every Luxery and economize with the utmost frugality. The remittances you have been so kind as to make me, have enabled me hitherto to answer all demands made upon me. I have still much more to pay before the close of the year. I have been trying to collect a list of the Taxes for the present year but have not yet been able. My Tenants groan and say they cannot live, that the whole stock of the place would not pay the yearly tax. Every body groans, yet every body sees the necessity of complying with the requisition. We have in this Town allready collected money to purchase 22 thousand weight of Beaf. We had just accomplished it when out comes an other tax for 46 thousand weight more to be paid by the first of Jan’ry. We have just paid our 3 months men, and our six are returning with loud calls upon us, 46 men are calld to fill our continental Army for 3 years or the war, which are to be procured at any rate. Can you judge of our present Burden? I hope we shall surmount all and yet see happy and peacefull days.
     I told you in a former letter that our Season was embitterd by a most distressing drought, yet the year is crowned with universal Health. We have reason to sing of Mercy and judgment.
     Admiral de Ternay died last week with a Fever at Road Island. Our Friends are all well, so is your ever affectionate
     
      Portia
     
     
      Complements to Mr. Dana. Love to my dear John and Charles. I mourn the loss of their Letters by Davis.
      Stevens’ens Brother has received a Letter from him dated in Amsterdam in August, in which he tells him that he had sent a Number of hankerchifs, some for Mr. Bracket and some for Mr. Bass and a Letter with them directing him what to do with the remainder, but is so stupid as not to say, by whom he sent them nor from whence, neither the vessels Name nor captains—they are not come to hand. The owners come to me to inquire. I cannot give them the least direction, know not a word about them. In future if he does Buisness, he had better be more correct—he must write to them about them.
     
    